Citation Nr: 1708037	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disability, claimed as a left heel spur.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from September 1981 to December 1981.  He was also a member of the Army National Guard with active service for various periods including July 10, 1982 to July 24, 1982.  This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran's service-connection claim has been adjudicated by the Agency of Original Jurisdiction (AOJ) as one for a left heel spur alone.  The evidence demonstrates that he has also been diagnosed with and treated for other left foot problems, to include Achilles tendinitis and plantar fasciitis.  In light of these diagnoses and treatments, the Board has expanded the Veteran's claim to include consideration of whether service-connection is warranted for any left foot disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2013 and in April 2016, the Board remanded this matter to the AOJ for additional development.  The primary purpose of the August 2013 and April 2016 remands was to obtain relevant Federal and workers' compensation records and an adequate medical opinion with respect to service connection for left heel spurs.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED again to the AOJ.  


REMAND

The Veteran contends that his left foot disability resulted from an injury sustained during a period of active service in 1982, in which he sprained his ankle playing basketball.  At times during the appeal he has also suggested that his heel spurs were due to running on concrete during service.  As noted in the Introduction, the Veteran's claim previously was remanded by the Board.  Having reviewed the evidence of record, the Board finds that additional development is necessary before the claim can be adjudicated on the merits.

First, the Board notes that in February 2017, the Veteran submitted an appointment slip indicating that he continues to receive treatment from the Great Lakes Foot and Ankle Centers in Wisconsin for his feet.  While records from that facility dated through April 2010 are associated with the claims file, updated records should be requested and obtained.  

Second, in August 2013, the Board remanded the Veteran's claim in part, so the AOJ may request and obtain outstanding workers' compensation records that were pertinent to this appeal.  The Board requested that the AOJ ask the Veteran to submit any necessary release required to obtain a copy of the determination associated with his claim for workers' compensation.  Although the AOJ sent the Veteran a letter on August 30, 2013 requesting that he complete and return a VA Form 21-4142 for release of medical records for any of his health care providers, the AOJ made no specific request for release of any workers' compensation records.  
Therefore, on remand, another attempt to obtain such workers' compensation records should be made.

Finally, in light of the Board's expansion of the Veteran's claim for consideration as to whether service connection may be granted for any left foot disability, the Board believes the Veteran should be afforded a new examination to determine the nature and etiology of his diagnosed left foot disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, 
submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include treatment records from the Great Lakes Foot and Ankle Centers in Wisconsin for the period from April 2010 to the present.  

2.  Request that the Veteran submit any necessary release required to obtain a copy of the determination associated with his claim for workers' compensation, as well as all medical records underlying that determination, and undertake appropriate action to obtain such documents.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The VA examiner is requested to specifically address the following:

a.) Identify each current left foot disability.  If any foot disability existed during the appeal period (2007 to the present) but has resolved, this should be made clear.

b.) For each left foot disability identified in (a), whether resolved or active, please address whether it is at least as likely as not (a probability of 50 percent or greater) that such disability is etiologically related to the Veteran's active military service, to include his conceded 1982 in-service left ankle sprain, or running on concrete during periods of training.  Please consider and comment upon the prior medical nexus opinions of record, to include those of the May 2009 and August 2016 VA examiners, as well as an April 27, 2010 statement from the Veteran's own physician, Dr. J.L.B. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




